DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-12, 14-15 and 20-27 of copending Application No. 16/567,845. The claims of ‘845 anticipate the claims of the current application. Claim 26 of ‘845 recites an implantable device formed of a wired comprised of platinum-tungsten alloy having a tungsten content greater than or equal to 16% and where the diameter is 0.0005 inch which reads on claim 1 of the current applications. 
Dependent claims of the current application are anticipated by ‘845.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furst et al. (US 2006/0198750).
As to claims 9, 11 and 18, Furst et al. discloses a metal alloy stent (implantable medical device) that is formed from a tube of sintered metal powders (see Fig. 2, 0018). The tube is formed of an allow containing rhenium and molybdenum (see 0004) and further comprises zirconium (see 0012, 0014). 
As to claim 12, the  implant can comprise tungsten (see 0012, 0027, 0029).
As to claim 14, the material is the same as that disclosed by the applicant therefore it would inherently have the claimed properties. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10, 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furst (US 2006/0198750) as applied to claim 9 above, in view of Wallace (US 2005/0065545). 
The teachings of Furst as applied to claim 9 are as stated above. 
As to claim 19, Furst discloses an implantable medical device that is made of molybdenum-rhenium allow that contains Zr. 
Furst fails to teach a cross-sectional dimension of the wire is less than 0.00085 inch as required by claim 10 or the combination of the cross-sectional dimension that is less than 0.00085, the length of at least 1.2 inches as required by claim 19. 
Furst states the device can be a stent used to treat an occluded vessel (see 0005).
Wallace discloses a process for forming an implantable medical device which is formed of rhenium alloy. Wallace states the device is a vaso-occlusive device that is capable of being placed into an inner lumen (see abstract and 0021). The device has a diameter of 0.0005 inches (see 0021) and a length of 0.787-15.745 inches (see 0022).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Furst to have the claimed cross-section dimension as taught by Wallace if the device is used to treat an occluded vessel. One would have been motivated to do since both disclose devices for occluded vessels and Wallace discloses an operable diameter that makes the device capable of being inserted into an inner lumen. 
As to claim 13, Wallace states the length can be 0.787 – 15.745 which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The diameter is 0.0005 inches and is capable of being pushed through a lumen. 
As to claim 17, Wallace teaches the wire can be in the form of a braid (see 0017).
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furst (US 2006/0198750) as applied to claim 9 above in view of Carlson (US 2007/0280850). 
As to claims 15 and 16, Furst discloses forming a tube of rhenium at a percentage of 47.6-49.5% alloyed with molybdenum (see 0013) via cold drawing (see 0026) . Furst further states including zirconium can increase yield strength, tensile elongation, etc. (see 0014). 
Furst fails to teach the tube has a Young’s modulus of 30 Msi or higher or an ultimate tensile strength that is 350 Ksi or higher as required by claims 15 and 16. 
Carlson in the same field of endeavor, discloses a medical device that can be used in an angioplasty procedure which is formed by coworking an alloy of molybdenum-Rhenium (47.5%) can have a tensile strength of 355-566 ksi and a young’s modulus of 50.8 Msi (see 0027, Table I). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the tube formed in Furst would have the claimed properties as taught by Carlson. They disclose the same materials of molybdenum/ 47% Rhenium that is cold worked which would result in the properties disclosed by Carlson. As noted by Furst, the inclusion of the zirconium would only enhance such properties therefore the properties disclosed by Carlson would be the lower limit. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715